         Case 1:04-cr-01232-LAP Document 109 Filed 05/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                        Plaintiff,
                                               No. 4 Cr. 1232 (LAP)
    -against-
                                                        ORDER
    SHATEEK ANDREWS,

                        Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Shateek Andrews’ pro se letter

requesting that the Court lift a freeze that has been placed on

his bank account.1        The Government shall respond to Mr. Andrews’

request no later than June 2, 2020.          Chambers will mail a copy of

this order to Mr. Andrews.

SO ORDERED.

Dated:          New York, New York
                May 26, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




1   A copy of that letter is attached to this order.
                                       1
Case 1:04-cr-01232-LAP Document 109 Filed 05/26/20 Page 2 of 3
Case 1:04-cr-01232-LAP Document 109 Filed 05/26/20 Page 3 of 3
